Exhibit 10.1

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



MARKETING AND REPRESENTATION AGREEMENT


This Marketing and Representation Agreement (the “Agreement”) is made and
entered into effective April 20, 2010, by and between Who’s Your Daddy, Inc., a
Nevada corporation (the “Company”) and Sports 1 Marketing LLC, a Delaware
limited liability company (the “Consultant”) (individually, a “Party”;
collectively, the “Parties”).




RECITALS


WHEREAS, the Company and LSSE, LLC, an Iowa limited liability company (“LSSE”),
entered into an Amended and Restated Marketing and Lead Generation Agreement
(the “Original Agreement”) effective August 21, 2009; and


WHEREAS, on November 25, 2009 the Company was informed by LSSE that, due to
changes within their organization, LSSE would not be able to fulfill their
obligations under the Original Agreement; and


WHEREAS, the Company and LSSE determined that the Company should rework the LSSE
Agreement, under the same terms and conditions, with Consultant, which is a
company owned by NFL Hall of Fame quarterback, Warren Moon (“Mr. Moon”), since
Mr. Moon has the same athlete and media contacts to be able to perform the
consulting services outlined in the Original Agreement; and


WHEREAS, Consultant has significant experience in the areas of marketing,
branding, licensing and furthering business transactions and relationships; and


WHEREAS, Consultant has extensive business relationships with affiliates whose
expertise is website design, internet lead generation, and creation and
optimization of product offerings through the internet.


NOW, THEREFORE, in consideration of the mutual promises herein contained, the
Parties hereto hereby agree as follows:


1.         CONSULTING SERVICES


Attached hereto as Exhibit A and incorporated herein by this reference is a
description of the services to be provided by Consultant hereunder (the
“Consulting Services”).  Consultant hereby agrees to utilize its best efforts in
performing the Consulting Services, however, Consultant makes no warranties,
representations, or guarantees regarding any corporate strategies attempted by
the Company or the eventual effectiveness of the Consulting Services.


2.         TERM OF AGREEMENT


This Agreement shall be in full force and effect commencing upon the date hereof
and shall have a term of 24 months therefrom.  Either Party hereto shall have
the right to terminate this Agreement without notice in the event of the death,
bankruptcy, insolvency, or assignment for the benefit of creditors of the other
Party.  Consultant shall have the right to terminate this Agreement if Company
fails to comply with the terms of this Agreement and such failure continues
unremedied for a period of 30 days after written notice to the Company by
Consultant. The Company shall have the right to terminate this Agreement upon
delivery to Consultant of notice setting forth with specificity facts comprising
a material breach of this Agreement by Consultant, including Consultant’s
inability to perform the Consulting Services.

 
1

--------------------------------------------------------------------------------

 


3.         TIME DEVOTED BY CONSULTANT


It is anticipated that the Consultant shall spend as much time as deemed
necessary by the Consultant in order to perform the obligations of Consultant
hereunder.  The Company understands that this amount of time may vary and that
the Consultant may perform Consulting Services for other companies.


4.         PLACE WHERE SERVICES WILL BE PERFORMED


The Consultant will perform most Consulting Services in accordance with this
Agreement at Consultant’s offices.  In addition, the Consultant will perform
Consulting Services on the telephone and at such other place(s) as necessary to
perform these services in accordance with this Agreement.


5.         INDEPENDENT CONTRACTOR


Both Company and the Consultant agree that the Consultant will act as an
independent contractor in the performance of his duties under this
Agreement.  Nothing contained in this Agreement shall be construed to imply that
Consultant, or any employee, agent or other authorized representative of
Consultant, is a partner, joint venturer, agent, officer or employee of Company.


6.         COMPENSATION TO CONSULTANT


The Consultant's compensation for the Consulting Services shall be as set forth
in Exhibit B attached hereto and incorporated herein by this reference.  The
Consultant will be solely responsible for all tax returns and payments required
to be filed with or made to any federal, state or local tax authority with
respect to the Consultant’s performance of services and receipt of fees under
this Agreement.  The Company will regularly report amounts paid, if any, to the
Consultant by filing Form 1099-MISC and/or other appropriate form with the
Internal Revenue Service as required by law.  Because the Consultant is an
independent contractor, the Company will not withhold or make payments for
social security; make contract insurance or disability insurance contributions;
or obtain worker’s compensation insurance on the Consultant’s behalf.  The
Consultant agrees to accept exclusive liability for complying with all
applicable state and federal laws governing self-employed individuals, including
obligations such as payment of taxes, social security, disability and other
contributions based on fees paid to the Consultant under this Agreement.  The
Consultant hereby agrees to indemnify and defend the Company against any and all
such taxes or contributions, including penalties and interest.


5.         CONFIDENTIAL INFORMATION

 
2

--------------------------------------------------------------------------------

 

The Consultant and the Company acknowledge that each will have access to
proprietary information regarding the business operations of the other and agree
to keep all such information secret and confidential and not to use or disclose
any such information to any individual or organization without the
non-disclosing Parties prior written consent.  It is hereby agreed that from
time to time Consultant and the Company may designate certain disclosed
information as confidential for purposes of this Agreement.


8.         INDEMNIFICATION


Each Party (the “Indemnifying Party”) agrees to indemnify, defend, and hold
harmless the other Party (the “Indemnified Party”) from and against any and all
claims, damages, and liabilities, including any and all expense and costs, legal
or otherwise, caused by the negligent act or omission of the Indemnifying Party,
its subcontractors, agents, or employees, incurred by the Indemnified Party in
the investigation and defense of any claim, demand, or action arising out of the
work performed under this Agreement; including breach of the Indemnifying Party
of this Agreement.  The Indemnifying Party shall not be liable for any claims,
damages, or liabilities caused by the sole negligence of the Indemnified Party,
its subcontractors, agents, or employees.


The Indemnified Party shall notify promptly the Indemnifying Party of the
existence of any claim, demand, or other matter to which the Indemnifying
Party’s indemnification obligations would apply, and shall give them a
reasonable opportunity to settle or defend the same at their own expense and
with counsel of their own selection, provided that the Indemnified Party shall
at all times also have the right to fully participate in the defense.  If the
Indemnifying Party, within a reasonable time after this notice, fails to take
appropriate steps to settle or defend the claim, demand, or the matter, the
Indemnified Party shall, upon written notice, have the right, but not the
obligation, to undertake such settlement or defense and to compromise or settle
the claim, demand, or other matter on behalf, for the account, and at the risk,
of the Indemnifying Party.


The rights and obligations of the Parties under this Article shall be binding
upon and inure to the benefit of any successors, assigns, and heirs of the
Parties.


9.         COVENANTS OF CONSULTANT


Consultant covenants and agrees with the Company that, in performing Consulting
Services under this Agreement, Consultant will:


(a)                 Comply with all federal and state laws;


(b)                 Not make any representations other than those authorized by
the Company; and


(c)                 Not publish, circulate or otherwise use any materials or
documents other than materials provided by or otherwise approved by the Company.


10.         COVENANTS OF COMPANY


Both Parties agree that the Company has considerable existing debt, is in need
of investment and corporate restructure.  Therefore, Consultant requires that
the Company agree to the following which Consultant deems to be in the best
interests of the long-term future of the Company:

 
3

--------------------------------------------------------------------------------

 


(a)                 To maintain stability and continuity, the Company will
continue to employ its current CEO, Michael R. Dunn, and its current Controller,
Robert E. Crowson, Jr.  The Company will also hire any other employee designated
by Michael R. Dunn; and


(b)                 Company will continue to retain Rand Scott, MD as the
Company’s principal medical expert to, among other things, create product
formulations and research the safety and medical efficacy of the Company’s
products and ingredients making sure no product claims are made which are not
validated by science or published third party medical studies; and


(c)                 Company will maintain a structure whereby all operating and
invested cash will be protected against existing creditor claims.


11.         MISCELLANEOUS


(A)         This Agreement shall be constructed and interpreted in accordance
with and the governed by the laws of the State of California.


(B)         The Parties agree that the Courts of the County of Orange, State of
California shall have sole and exclusive jurisdiction and venue for the
resolution of all disputes arising under the terms of this Agreement and the
transactions contemplated herein.


(C)         If either Party to this Agreement brings an action on this
Agreement, the prevailing Party shall be entitled to reasonable expenses
therefore, including, but not limited to, attorneys’ fees and expenses and court
costs.


(D)         This Agreement shall inure to the benefit of the Parties hereto,
their administrators and successors in interest.  This Agreement shall not be
assignable by either Party hereto without the prior written consent of the
other.


(E)         This Agreement contains the entire understanding of the Parties and
supersedes all prior agreement between them, including any and all prior
agreements or arrangements with Mr. Moon personally.


(F)         No supplement, modification or amendment of this Agreement shall be
binding unless executed in writing by the Parties.  No waiver of any of the
provisions of this Agreement shall be deemed, or shall constitute, a waiver of
any other provision, whether or not similar, nor shall any waiver constitute a
continuing waiver.  No waiver shall be binding unless executed in writing by the
Party making the waiver.


(G)         If any provision hereof is held to be illegal, invalid or
unenforceable under present or future laws effective during the term hereof,
such provision shall be fully severable.  This Agreement shall be construed and
enforced as if such illegal, invalid or unenforceable provision had never
comprised a part hereof, and the remaining provisions hereof shall remain in
full force and effect and shall not be affected by the illegal, invalid or
unenforceable provision or by its severance herefrom.

 
4

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Parties hereto have placed their signatures hereon on
the day and year first above written.


COMPANY:
CONSULTANT:
   
WHO’S YOUR DADDY, INC.
SPORTS 1 MARKETING LLC
a Nevada corporation
a Delaware limited liability company
       
/s/ Michael R. Dunn                     
/s/ Warren Moon                                
By: Michael R. Dunn
By:  Warren Moon
Its:  Chief Executive Officer
Its: Principal

 
 

 
5

--------------------------------------------------------------------------------

 

EXHIBIT A


DESCRIPTION OF CONSULTING SERVICES




The Consulting Services shall include, but not be limited to, the following,
pursuant to the terms of this Agreement:


 
·
Identify and contract with two (2) or more high-profile celebrities and athletes
(“Endorsing Athletes”) in addition to Mr. Moon, with appropriate Company
approval, for the marketing, promotion, sponsorship and other
exposure-increasing opportunities of the Company’s products.



 
·
Identify media marketing opportunities and assist the Company, where applicable,
in contracting with various media to increase exposure of the Company’s F.I.T.T.
Energy With Resveratrol product.



 
·
Identify and introduce the Company to new distribution outlets.



 
·
Identify and introduce the Company to charitable foundations and develop
programs, with appropriate Company approval, which allow the Company and its
athlete/celebrity endorsers to forge a synergistic relationship with each
foundation.



 
·
Have Mr. Moon and other athlete/celebrity endorsers appear in the Company’s
infomercial for F.I.T.T. Energy With Resveratrol.



 
·
Introduce the Company to contacts with expertise in creating infomercials and
advise the Company as to infomercial strategy and content.



 
·
Introduce the Company to organizations with expertise in providing retail buying
and market support for publicly traded stocks.



 
·
Ongoing marketing consulting services.



 
 
6

--------------------------------------------------------------------------------

 

EXHIBIT B


TERMS OF COMPENSATION


The Consultant’s compensation hereunder shall be as follows:


1.         ISSUANCE OF COMMON STOCK.  As compensation for the Consulting
Services, and subject to the terms and conditions of this Agreement, Company
will issue shares of its common stock (the “Shares”) as follows:


Issued To
No. Of Shares
Mr. Moon
1,000,000
Consultant – contracting with Endorsing Athletes
2,000,000
Consultant – all other
  7,000,000
Total Shares
10,000,000



All Shares to be issued under this Agreement will be immediately vested and
issued on the effective date of this Agreement.  The Shares to be issued to Mr.
Moon will be immediately released to him upon execution of this Agreement.


The number of Shares issued for the contracting with each of the Endorsing
Athletes shall be mutually agreed between the Company and Consultant.  The
Shares will be immediately released to Consultant for each Endorsing Athlete on
the effective date of any agreement reached between the Company and the
Endorsing Athlete in the amount of Shares agreed to between the Company and
Consultant.  Consultant shall have the right to instruct the Company to re-issue
Shares for the contracting with each Endorsing Athlete directly to such athlete
or such athlete’s designee.  In no case shall the total number of Shares to be
issued for the contracting with Endorsing Athletes exceed 2,000,000.  If it is
determined that the number of Shares released for the contracting with Endorsing
Athletes is less than 2,000,000, the difference between 2,000,000 Shares and the
actual number of Shares released shall then be released to Consultant on a
pro-rata monthly basis over the remaining term of this Agreement.  For example,
if it is determined in month 4 of the Agreement that only 1,500,000 Shares will
be released for the contracting with Endorsing Athletes, the remaining 500,000
shares will be released to Consultant on a pro-rata monthly basis over a the
remaining 20 months of the Agreement (25,000 shares per month).


All other Shares issued to Consultant will be released to Consultant on the
following schedule:  330,000 Shares on the effective date of this Agreement,
with the remaining Shares released on a pro-rata monthly basis over a remaining
23 months of this Agreement (290,000 shares per month), with the first such
issuance being one month from the effective date of this Agreement.


2.         EXPENSES.  Consultant shall be reimbursed for all out-of-pocket
expenses upon submission of receipts or accounting to the Company, including,
but not limited to, all travel expenses, research material and charges, computer
charges, long-distance telephone charges, facsimile costs, copy charges,
messenger services, mail expenses and such other Company related charges as may
occur exclusively in relation to the Company’s business as substantiated by
documentation.  Any expenditure above $500 will require oral or written
pre-approval of the Company.




7

--------------------------------------------------------------------------------